UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q ☑ Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the quarterly period ended September 30, 2015 ☐ Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to . Commission file number 1-12711 DIGITAL POWER CORPORATION ( Exact name of registrant as specified in its charter ) California 94-1721931 (State or other jurisdiction of (I.R.S. Employer Identification Number) incorporation or organization) 48430 Lakeview Blvd. Fremont, CA 94538-3158 (Address of principal executive offices) (510) 657-2635 (Registrant’s telephone number,including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ☑ No ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ☑ No ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ☐ Accelerated filer ☐ Non-accelerated filer ☐ Smaller reporting company ☑ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12(b)-2 of the Exchange Act).Yes ☐ No ☑ At November 13, 2015, the registrant had outstanding 6,775,971 shares of common stock. 1 DIGITAL POWER CORPORATION TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1. Financial Statements 3 Consolidated Balance Sheets as of September30, 2015 andDecember 31, 2014 3 Consolidated Statements of Operations for the three and nine months ended September 30, 2015and September 30, 2014 4 Consolidated Statements of Comprehensive Income for the three and nine months ended September 30, 2015 and September 30, 2014 5 Statement of Changes in Shareholders’ Equity for the nine months ended September 30, 2015 and September 30, 2014 6 Consolidated Statements of Cash Flows for the nine months ended September 30, 2015and September 30, 2014 7 Notes to Interim Consolidated Financial Statements 8-14 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 19 Item 4. Controls and Procedures 19 PART II – OTHER INFORMATION 19 Item 1. Legal Proceedings 19 Item 1A. Risk Factors 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 3. Defaults Upon Senior Securities 25 Item 4. Reserved 25 Item 5. Other Information 25 Item 6. Exhibits 26 SIGNATURES 27 2 PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS DIGITAL POWER CORPORATION AND ITS SUBSIDIARY CONSOLIDATED BALANCE SHEETS U.S. dollars in thousands, except share data September 30, December 31, Unaudited ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Trade receivables Related parties – trade receivables - Prepaid expenses and other receivables Inventories (Note 3) Total current assets PROPERTY AND EQUIPMENT, NET INTANGIBLE ASSET, NET - 66 INVESTMENT IN TELKOOR 90 LONG-TERM DEPOSITS 13 13 Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable $ $ Related parties - trade payables 7 60 Advances from customers and deferred revenues Other current liabilities Total current liabilities SHAREHOLDERS' EQUITY: Share capital - Series A Redeemable, Convertible Preferred shares, no par value - 500,000 shares authorized and 0 shares outstanding at September 30, 2015 and December 31, 2014 - - Preferred shares, no par value - 1,500,000 shares authorized and 0 shares outstanding at September 30, 2015 and December 31, 2014 - - Common shares, no par value - 30,000,000 shares authorized; 6,775,971 shares issued and outstanding as of September 30, 2015 and December 31, 2014. - - Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of the interim consolidated financial statements. 3 DIGITAL POWER CORPORATION AND ITS SUBSIDIARY CONSOLIDATED STATEMENTS OF OPERATIONS U.S. dollars in thousands, except per share data Nine months ended Three months ended September 30, September 30, Unaudited Revenues $ Cost of revenues Gross profit Operating expenses: Engineering and product development Selling and marketing General and administrative Total operating expenses Operating income (loss) Financial income (expense), net 18 23 21 28 Impairment of investment ) - - - (Loss) income before income taxes ) Income taxes - Net (loss) income $ ) $ ) $ ) $ ) Basic net income (loss) per share $ ) $ ) $ ) $ ) Diluted net income (loss) per share $ ) $ ) $ ) $ ) The accompanying notes are an integral part of the interim consolidated financial statements. 4 DIGITAL POWER CORPORATION AND ITS SUBSIDIARY CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME U.S. dollars in thousands Nine months ended September 30, Three months ended September 30, Unaudited Net income ( loss ) $ ) $ ) $ ) $ ) Other Comprehensive income, net of tax: Change in net foreign currency translation adjustment ) Other comprehensive income ) Total comprehensive income (loss): $ ) $ ) $ ) $ ) The accompanying notes are an integral part of the interim consolidated financial statements. 5 DIGITAL POWER CORPORATION AND ITS SUBSIDIARY STATEMENT OF CHANGES IN SHAREHOLDERS' EQUITY U.S. dollars in thousands, except share data Other Common Additional accumulated Total Shares paid-in Accumulated comprehensive shareholders Number capital deficit income (loss) equity Balance as of January 1, 2015 $ $ ) $ ) $ Stock compensation related to options granted to employees - - - Comprehensive loss: Net loss - - ) - ) Foreign currency translation adjustments - - - ) ) Balance as of September 30, 2015 $ $ ) $ ) $ Balance as of January 1, 2014 $ $ ) $ ) $ Stock compensation related to options granted to non-employees - 1 - - 1 Stock compensation related to options granted to employees - - - Exercise of employee options - Purchase of treasury stock ) ) - - ) Comprehensive loss: Net loss - - ) - ) Foreign currency translation adjustments - - - ) ) Balance as of September 30, 2014 $ $ ) $ ) $ The accompanying notes are an integral part of the consolidated financial statements 6 DIGITAL POWER CORPORATION AND ITS SUBSIDIARY CONSOLIDATED STATEMENTS OF CASH FLOWS U.S. dollars in thousands Nine months ended September 30, Unaudited Cash flows from operating activities : Net loss $ ) $ ) Adjustments required to reconcile net loss to net cash provided by (used in) operating activities: Depreciation Amortization of intangible asset 66 78 Stock based compensation related to options granted to employees Stock based compensation related to options granted to Telkoor's employees 1 Impairment of investment in Telkoor Write down of inventory 44 Decrease in trade receivables, net 76 Increase in prepaid expenses and other accounts receivable ) ) Decrease (increase) in inventories ) ) Decrease in accounts payable and related parties- trade payables ) ) Decrease in deferred revenues and other current liabilities ) 42 Net cash provided (used by) operating activities ) Cash flows from investing activities : Purchase of property and equipment ) ) Proceeds from sales of property and equipment 16 Net cash used in investing activities ) ) Cash flows from financing activities : Purchase of treasury stock ) Net cash used in financing activities ) Effect of exchange rate changes on cash and cash equivalents ) 1 Increase/(decrease) in cash and cash equivalents ) ) Cash and cash equivalents at the beginning of the period Cash and cash equivalents at the end of the period $ $ The accompanying notes are an integral part of the interim consolidated financial statements. 7 DIGITAL POWER CORPORATION AND ITS SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS U.S. dollars in thousands, except share and per share data NOTE 1:- GENERAL a. Digital Power Corporation (the "Company" or "DPC") was incorporated in 1969, under the General Corporation Law of the State of California. The Company and Digital Power Limited ("DPL"), a wholly owned subsidiary located in the United Kingdom, are currently engaged in the design, manufacture and sale of switching power supplies and converters. The Company has two reportable geographic segments - North America (sales through DPC) and Europe (sales through DPL). b. The Company depends on Telkoor Telecom Ltd. ("Telkoor"), a major shareholder of the Company and one of DPC's third party subcontractors, for manufacturing capabilities in production of the products which DPC sells. If these manufacturers are unable or unwilling to continue manufacturing the Company's products in required volumes on a timely basis, that could lead to loss of sales, and adversely affect the Company's operating results and cash position. The Company also depends on Telkoor's intellectual property and ability to transfer production to third party manufacturers. Failure to obtain new products in a timely manner or delay in delivery of product to customers will have an adverse effect on the Company's ability to meet its customers' expectations. In 2010, the Company purchased specific intellectual property (IP) fromTelkoor in order to reduce its dependency on Telkoor with respect to a certain line of products. NOTE 2:- BASIS OF PRESENTATION The accompanying unaudited interim consolidated financial statements and footnotes have been prepared in accordance with generally accepted accounting principles in the United States of America (“U.S. GAAP”) and applicable rulesand regulations of the U.S. Securities and Exchange Commissions (the “SEC”) regarding unaudited interim financial information. In the opinion of management, the accompanying unaudited interim consolidated financial statements reflect all adjustments, consisting only of normal recurring adjustments, necessary for a fair presentation of the Company’s consolidated balance sheets, statements of operations, comprehensive loss and cash flows for the interim periods presented. Operating results for the interim periods presented are not necessarily indicative of the results of operations to be expected for the full year or the results for any future periods due to seasonal and other factors. Certain information and footnote disclosures normally included in the consolidated financial statements in accordance with U.S. GAAP have been omitted in accordance with the rulesand regulations of the SEC. Accordingly, these unaudited interim consolidated financial statements and footnotes should be read in conjunction with the consolidated financial statements and accompanying notes thereto included in the Company’s Form10-K for the year ended December31, 2014 filed with the SEC on March 27, 2015. 8 DIGITAL POWER CORPORATION AND ITS SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS U.S. dollars in thousands, except share and per share data NOTE 3:- INVENTORIES September 30, December 31, Unaudited Raw materials, parts and supplies $ $ Work in progress Finished products $ $ NOTE 4:- ACCOUNTING FOR STOCK-BASED COMPENSATION Share Option Plan 1. Under the Company's Digital Power 2012 (as amended) (“Incentive Share Option Plan”), options my be granted to employees, officers, consultants, service providers and directors of the Company or its subsidiary. 2. As of September 30, 2015, the Company had authorized according to the Incentive Share Option Plan, the grant of options to officers, management, other key employees and others of up to 1,372,630 options for the Company’s common shares. The maximum term of the options is ten years from date of grant. As of September 30, 2015, an aggregate of 670,130 shares of the Company’s common stock were still available for future grant. 3. The options granted generally become fully exercisable after four years and expire no later than 10 years from the date of the option grant. Any options that are forfeited or cancelled before expiration become available for future grants The fair value for options granted during the 3 and nine months ended September 30, 2015 amortized over their vesting period using a straight-line recognition method and estimated at the date of grant with the following assumptions: Nine months ended Three months ended September 30, September 30, September 30, September 30, Weighted Average fair value $ $ $ - Dividend yield 0 % 0 % 0 % - Expected volatility % % % - Expected life (years) - 9 4. A summary of the Company’s employee share option activity (except options to consultants and service providers) and related information is as follows: Nine months ended September 30, 2015 Amount of options Weighted average exercise price Weighted average remaining contractual term (years) Aggregate intrinsic value (*) In thousends Outstanding at the beginning of the period $ $ Granted $ Fortfeited $ Outstanding at the end of the period $ $ 1 Exercisable options at the end of the period $ $ - (*) Calculation of aggregate intrinsic value is based upon the share price of the Company’s common stock as of
